Citation Nr: 1029487	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-39 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for right ear hearing 
loss, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from February to July 1991 and 
from March 1997 to March 2001.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2004 rating decision by which the RO denied entitlement 
to service connection for tinnitus and declined to reopen the 
claim of entitlement to service connection for right ear hearing 
loss.  

The RO previously denied service connection for right ear hearing 
loss by May 2001 rating decision that became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  In its 
present adjudication, the RO denied the claim of entitlement to 
service connection for right ear hearing based on the lack of 
sufficient new and material evidence to reopen the claim.  A 
previously decided claim may not be reopened in the absence of 
new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (citing 38 U.S.C. §§ 5108, 7104(b)). Regardless of RO 
action, however, the Board must decide the threshold issue of 
whether the evidence is new and material before addressing the 
merits of a claim.  Id.  

In March 2010, the Veteran and her spouse testified at a hearing 
before the undersigned via video teleconference.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  Tinnitus is shown to be related to the Veteran's active duty 
service.

2.  By May 2001 rating decision, the RO denied the Veteran's 
claim of service connection for right ear hearing loss; although 
the Veteran was sent notice of the RO's decision that month, she 
did not file a timely appeal regarding that decision.

3.  The evidence associated with the claims file subsequent to 
the May 2001 rating decision is reiterative of evidence 
previously of record and/or does not raise a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The May 2001 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

3.  Since the final May 2001 rating decision, new and material 
evidence has not been received to reopen the claim of service 
connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  With 
respect to the claim of entitlement to service connection for 
tinnitus, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  The following is discussion is related to the hearing 
loss claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess notice was provided in March 2006.  

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the notice letter provided 
to the Veteran in January 2004 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning why 
the claim was previously denied.  Consequently, the Board finds 
that adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in January 2004 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  No examination need be provided in a 
new and material evidence matter unless the claim is reopened.  
In this case, it is not reopened.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and VA 
clinical records.  The record also contains private medical 
evidence provided by the Veteran.  The was afforded an 
opportunity to present evidence and testimony during her hearing 
before the undersigned.  Significantly, neither the Veteran nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. § 
3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Tinnitus

The service treatment records do not contain a diagnosis of 
tinnitus and do not reflect complaints of tinnitus or ringing in 
the ears.  Just prior to separation in November 2000, the Veteran 
explicitly denied the presence of tinnitus. 

On June 2003 examination, the Veteran indicated that tinnitus 
symptoms began a year earlier.  

In an addendum to her November 2004 substantive appeal, the 
Veteran asserted that she denied the presence of tinnitus in 
November 2000 because she did not understand the definition of 
the word.  She further indicated that while she was in the Marine 
Corps, she repaired arms in a small vault.  She conducted 
operations checks and demilitarized weapons.  

During her May 2010 hearing, the Veteran reiterated that she did 
not know the meaning of tinnitus when she denied its presence 
prior to leaving service.  

In April 2010, the Veteran sought private treatment for hearing 
and ear problems.  She reported tinnitus and detailed her 
military noise exposure.  The physician opined that tinnitus was 
likely due to excessive noise exposure.  

The Board observes that the Veteran's DD Form 214 indicates that 
she was a small arms repairer/technician for three years and four 
months.

At the outset, the Board notes that it finds the Veteran's 
reported history of noise exposure in service credible because it 
is consistent with the nature of her service.  Furthermore, the 
Board credits her assertions regarding not knowing the meaning of 
tinnitus when she denied its presence on examination before 
separation from service.  As a lay person, certain medical 
terminology might well be unfamiliar to the Veteran.  

The April 2010 private medical opinion related the Veteran's 
tinnitus to noise exposure to service.  There is no contrary 
medical opinion of record, and the Board can identify no reason 
to doubt the findings contained in the April 2010 medical report.  
Thus, because there is a competent medical opinion of a nexus 
between the Veteran's tinnitus and service, service connection 
for tinnitus is granted.  38 C.F.R. § 3.303; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board is aware that the Veteran dated the onset of her 
tinnitus to approximately June 2002.  The date of onset is 
immaterial herein because a competent examiner related the 
current tinnitus to noise exposure in service, and in any event, 
the benefit of the doubt must be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

New and Material Evidence 

In May 2001 rating decision, the RO denied the Veteran's claim of 
entitlement to service connection for right ear hearing loss on 
the basis that right ear hearing loss, as defined in VA 
regulations, was not present.  The Veteran was provided notice of 
the decision and of her appellate rights.  She did not file a 
notice of disagreement.  Therefore, the May 2001 rating decision 
became final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.   38 U.S.C.A. § 5108.  Because the May 2001 rating 
decision was the last final disallowance, the Board must review 
all of the evidence submitted since that decision to determine 
whether the Veteran's claim of service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part analysis.  
First, the Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is "new 
and material."  Second, if the Board determines that the evidence 
is "new and material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).



38 C.F.R. § 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated 
claim by submitting new and material 
evidence. New evidence means existing 
evidence not previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2001 rating 
decision consisted of the service treatment records that contain 
no audiogram or other study reflecting right ear hearing loss for 
VA purposes and the Veteran's explicit denial of hearing loss in 
her November 2000 report of medical history.  As well, the record 
contained a November 2000 VA audiologic examination report 
indicating the following results




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
15

Speech recognition under the Maryland CNC was 100 percent in the 
right ear and 88 percent in the left ear.

Evidence received subsequent to the May 2001 rating decision 
consists of duplicate copies of in-service audiograms; a private 
April 2003 audiogram report reflecting 96 percent speech 
recognition on the right and right ear response at 500, 1000, 
2000, 3000, 4000 Hertz of 5, 5, 5, 5, and 20 decibels 
respectively; a private June 2003 audiogram report showing 100 
percent word recognition in the right ear as well as right ear 
response at 500, 1000, 2000, 3000, 4000 Hertz of 5, 5, 5, 5, and 
15 decibels respectively; and an August 2003 audiologic 
examination report showing right ear speech recognition of 96 
percent and right ear response at 500, 1000, 2000, 3000, 4000 
Hertz of 5, 10, 2, 10, and 30/25 decibels respectively; a May 
2004 private audiology report showing 100 percent speech 
recognition on the right and right ear response at 500, 1000, 
2000, 3000, 4000 Hertz of 5, 5, 5, 5, and 25 decibels 
respectively with a diagnosis of mild high frequency 
sensorineural hearing loss on the right; a May 2006 statement 
from the Veteran maintaining that ibuprofen caused hearing loss; 
a May 2006 VA progress note reflecting complaints of right ear 
hearing loss and a reported history of noise exposure as well as 
a finding of normal hearing, an April 2006 Department of Justice 
re-employment physical examination report which includes an 
audiogram with right ear response at 500, 1000, 2000, 3000, 4000 
Hertz of 20, 15, 15, 10, and 10 decibels respectively; and an 
April 2010 private evaluation reflecting right ear response at 
500, 1000, 2000, 4000 Hertz of 15, 5, 5, and 10 decibels 
respectively and right ear speech recognition of 100 percent to 
include an explicit finding of normal hearing.

The post May 2001 rating decision evidence also consists of the 
Veteran's March 2010 hearing testimony indicating that right ear 
hearing loss has been present since service.  The Veteran also 
submitted information gleaned from the Internet regarding hearing 
loss. 

The Board has reviewed the evidence since the May 2001 rating 
decision and has determined that with the exception of 
duplicative documents it is new, as it was not of record when the 
RO rendered its May 2001 rating decision.  It is not material 
because although a private examiner diagnosed mild right ear 
sensorineural hearing loss, at no time since May 2001 have the 
criteria for right ear hearing loss been met.  See 38 C.F.R. 
§ 3.385.  The Board does not dispute the Veteran's assertions 
regarding the subjective sensation of right ear hearing loss.  
Objective evidence, however, does not support the presence of 
right ear hearing loss.  The Board observes, moreover, that the 
Veteran is not shown to be competent to render an opinion 
regarding whether she suffers from right ear hearing loss within 
the meaning of VA regulations, as such a finding would require 
both expertise and specialized equipment, which the Veteran does 
not appear to possess.  Espiritu, supra.  Thus, the Board finds 
that the aforementioned evidence showing that the Veteran does 
not currently suffer from right ear hearing loss as defined in VA 
regulations does not relate to unestablished facts necessary to 
substantiate the Veteran's claim of service connection for right 
ear hearing loss and does not present the reasonable possibility 
of substantiating her claim.  38 C.F.R. § 3.156(a).  Accordingly, 
the Veteran's claim of service connection for right ear hearing 
loss is not reopened.


ORDER

Service connection for tinnitus is granted.

New and material evidence to reopen the claim of service 
connection for right ear hearing loss has not been received, and 
the claim is not reopened.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


